              Case 1:20-cv-04655-ER Document 18 Filed 09/08/20 Page 1 of 1




                                                            September 8, 2020

VIA ECF

Hon. Edgardo Ramos
U.S. District Court – S.D.N.Y.
40 Foley Square, Courtroom 619
New York, NY 10007

          Re:                  Gerald Green v. Capital One, N.A., et al.
          Index:               1:20-cv-04655-ER-KNF

Your Honor:
          My office represents Plaintiff Gerald Green in the above-referenced matter.
        We write on behalf of Plaintiff and Defendant Square, Inc. (“Square”) to inform the Court
that Plaintiff and Square have reached a settlement-in-principle in this case and are in the process
of finalizing the relevant settlement documents.
       The settlement is between Plaintiff and Square only. Plaintiff’s case against Capital One,
N.A. continues.
        In light of the foregoing, Plaintiff and Square jointly request that all deadlines be stayed
with regard to their respective pleading and discovery obligations to one another pending
finalization of the settlement. Plaintiff and Square respectfully propose that they shall file a
stipulation of dismissal (as to Square only) on or before October 20, 2020 and, if a stipulation is
not filed by that date, shall provide the Court with a status report regarding finalization of
settlement.


                                                            Respectfully,
                                                            /s/Evan S. Rothfarb
                                                            Evan S. Rothfarb

cc: All Counsel (via ECF)




 T. 212.500.6114                                                                        80 Broad Street
 F. 646.612.7996                                                                             Suite 1301
 E. erothfarb@consumerprotection.net                                                New York, NY 10004
